Citation Nr: 0940524	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
specific phobia (situational type) and claustrophobia.

2.  Entitlement to an initial rating in excess of 30 percent 
for specific phobia (situational type) and claustrophobia.

3.  Entitlement to an initial compensable rating for 
posttraumatic degenerative joint disease of the right great 
toe at the interphalangeal joint with thickening and 
discoloration of the right great toenail.  


REPRESENTATION

Appellant represented by:	W. L. Salter, Jr., Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In particular, in a November 2005 decision, the RO granted 
service connection for specific phobia (situational type) and 
claustrophobia (0 percent, effective from December 23, 2003).  
During the current appeal, and specifically by a March 2006 
rating action, the RO awarded an increased rating of 
30 percent for this disability, effective December 23, 2003.  

Also, in an August 2007 rating action, the RO, in pertinent 
part, granted service connection for posttraumatic 
degenerative joint disease of the right great toe at the 
interphalangeal joint with thickening and discoloration of 
the right great toenail (0 percent, effective February 2007) 
and denied service connection for hypertension, on a direct 
basis and as secondary to the service-connected specific 
phobia (situational type) and claustrophobia.

In July 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the Atlanta 
RO.  The Veteran's attorney was not present at the hearing, 
but the Veteran elected to proceed with the hearing without 
his attorney being present.  Hearing Transcript (T.) at 2.  A 
copy of the transcript of the hearing is of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009). 

Regarding the Veteran's great right toe disability, he has 
been shown to have worsening symptoms of his disability since 
his last VA examination in June 2007.  A VA medical record 
dated in September 2008 noted that he had undergone right 
great toe interphalangeal joint fusion surgery in June 2008.

Regarding his service-connected specific phobia (situational 
type) and claustrophobia, he has exhibited a worsening of 
this disability since the last VA examination in June 2007.  
The Board notes that, while the June 2007 VA examiner 
reported a current Global Assessment of Functioning (GAF) 
score of 80, a June 2008 VA treatment record assigned the 
Veteran a GAF of 48.  In addition, the June 2008 VA 
outpatient treatment record acknowledged an increase in the 
Veteran's depressive symptoms, suicidal thoughts and panic-
anxiety.

VA is obliged to afford a Veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of a disability.  See VAOPGCPREC 11-95 (April 7, 
1995) (while the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).

A remand is, therefore, necessary to afford the Veteran new 
VA examinations to ascertain the current level of severity of 
his service-connected specific phobia (situational type) and 
claustrophobia as well as his service-connected right great 
toe disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, during the July 2009 hearing, the Veteran indicated 
that he had received recent treatment for his hypertension 
and psychiatric disability at the Dublin VA Medical Center 
(VAMC).  He also indicated that he had received hypertension 
treatment at the Dublin Medical Center, a private treatment 
facility, from 1999 to 2005.  Thus, the Board finds that the 
most current records from the Dublin VAMC and any outstanding 
records from 1999 to 2005 from the Dublin Medical Center 
should be obtained. 

In addition to the foregoing, while receiving treatment at 
the Dublin VAMC in June 2008, the Veteran reported that he 
had applied for Social Security Administration (SSA) 
disability benefits.  On remand, an attempt should be made to 
procure, and to associate with the claims folder, copies of 
records of any decision granting SSA disability benefits to 
the Veteran as well as the medical records used in support of 
any such award. 

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) 
notification letter furnished to the Veteran in May 2007 with 
regard to his service connection claim included only the 
criteria for secondary service connection.  On remand, a 
corrective VCAA notice letter providing the requirements for 
direct service connection should be forwarded to him.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective 
VCAA notice letter with regard to his 
claim for service connection for 
hypertension, on a direct basis and as 
secondary to the service-connected 
specific phobia (situational type) and 
claustrophobia.  The letter furnished to 
the Veteran should include the 
requirements for his claim for service 
connection for hypertension on both 
direct and secondary bases.  

2.  Obtain and associate with the claims 
folder all records of hypertension, 
podiatry, and psychiatric treatment and 
evaluation that the Veteran has received 
at the Dublin VAMC since June 2009.

3.  After securing the necessary 
authorization and release form(s), 
request and associate with the claims 
folder all records concerning treatment 
from 1999 to 2005 from the Dublin Medical 
Center.

4.  Contact SSA and request a copy of any 
decision awarding disability benefits to 
the Veteran as well as medical records 
supporting any such decision.  If a final 
decision has not yet been issued, that 
fact should be annotated in the claims 
folder. 

5.  Then, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and extent of his 
service-connected posttraumatic 
degenerative joint disease of the right 
great toe at the interphalangeal joint 
with thickening and discoloration of the 
right great toenail.  The claims folder 
must be made available to the examiner 
for review, and the examination report 
should include a history of the Veteran's 
documented medical history and 
assertions.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examination should include a description 
of the pertinent ranges of motion.  

A complete rationale for all findings and 
opinions expressed should be provided.  
In addition, the examiner should:  

(a) comment on whether the Veteran's 
right great toe disability is moderate, 
moderately severe, or severe; and 

(b) discuss whether the Veteran's right 
great toe disability exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to 
the applicable service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his right great toe 
repeatedly over a period of time.

(c) The examiner should also address the 
impact of the Veteran's right great toe 
disability on his ability to work 
(regardless of his age).  

6.  Also, accord the Veteran an 
appropriate examination to determine the 
current nature and extent of the 
service-connected specific phobia 
(situational type) and claustrophobia.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
a Global Assessment of Functioning (GAF) 
score and an explanation of the number 
assigned (including a discussion of the 
impact of this service-connected 
disability on the Veteran's ability to 
work regardless of his age).  

7.  Thereafter, readjudicate the issues 
on appeal.  If the decisions remain in 
any way adverse to the Veteran, he and 
his attorney should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


